DETAILED ACTION
Claim(s) 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2016/072665 submitted on January 29th, 2016.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (September 29th, 2020); (November 23rd, 2020); (January 28th, 2021); and (March 23rd, 2021) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. DOWNLINK CONTROL INFORMATION (DCI) TRANSMISSION USING SEMI-PERSISTENT SCHEDULING (SPS)). 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites: “a SPS ...” in line 2. It is unclear if the limitation is referring to “Semi Persistent Scheduling (SPS)” in claim 1, line 8. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claims 6 and 10 recite a similar limitation.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Montojo et al. (US 2011/0085458) hereinafter “Montojo”.

Regarding Claim 1,
	Montojo discloses an integrated circuit [see fig. 2, pg. 4, ¶39 lines 1-7, a circuit block diagram of an access terminal “250”], which, in operation [see fig. 6, pg. 5, ¶65 lines 1-4, of an operations “600”], controls a process performed by a first communication apparatus [see fig. 6, pg. 5, ¶65 lines 1-4, performed by a user equipment (UE) “116” for efficient decoding of a message received in a downlink control channel], the process [see fig. 6, pg. 5, ¶65 lines 1-4, the operations “600”] comprising: 
	receiving [see fig. 6: Step “602”, pg. 6, ¶66 lines 1-4, receiving], from a second communication apparatus [see pg. 4, ¶51 lines 1-2, from a serving access point (AP) “320”], a first downlink control information (DCI) [see fig. 6: Step “602”, pg. 6, ¶66 lines 1-4, a downlink control information (DCI) message]; and 
	transmitting or terminating semi-persistently scheduled data to a third communication apparatus based on the first DCI [see fig. 6: Step(s) “604” / “606”, pg. 6, ¶66 lines 16-17, transmitting an uplink signal using the extracted information in the DCI message], wherein the first DCI includes an activation or release field used for activation or release of Semi Persistent Scheduling (SPS) in addition to all fields of a second DCI [see pg. 5, ¶55 lines 1-8; ¶57 lines 1-14, the DCI comprising: DCI formats “1A” and “1C” carried in the common search space and designated by special RNTIs such as system information (SI)-RNTI, paging (P)-RNTI, random access (RA)-RNTI, Semi-Persistent Scheduling (SPS), temporary RNTIs, etc.], the second DCI being used for a communication between the first communication apparatus and the third communication apparatus [see fig(s). 3 & 4, pg. 5, ¶55 lines 1-8; ¶57 lines 1-14, the DCI formats (i.e. “1A” and “1C”) are utilized in connection with communications system “300”, when communicating with legacy UEs “330” via operation of the DCI message generating component “326” of AP “320”], and wherein the first DCI is set to a same size as a third DCI by using padding bits [see pg. 5, ¶58 lines 1-12, for uplink transmissions, only one DCI format (e.g., format “0”) is supported in LTE Rel-8, which has the same size as DCI format “1A” via zero-padding], the third DCI being used for a communication between the first communication apparatus and the second communication apparatus [see pg. 5, ¶64 lines 1-8, the AP generates a DCI message using one of the first, second, third and fourth DCI formats, and transmits the DCI message for receiving an uplink signal transmitted in response to the DCI message].

Regarding Claim 2,
	Montojo discloses the integrated circuit according to claim 1 [see fig. 2, pg. 4, ¶39 lines 1-7, the circuit block diagram of an access terminal “250”], wherein a cyclic redundancy check (CRC) of the first DCI is scrambled with a SPS specific radio network temporary identity (RNTI) [see pg. 5, ¶55 lines 1-8; ¶57 lines 1-14, Uplink unicast traffic may be in the UE-specific search space and the common search space via UE-specific RNTIs such as C-RNTI, SPS C-RNTI, Temporary C-RNTIs, etc.].

Regarding Claim 3,
	Montojo discloses the integrated circuit according to claim 1 [see fig. 2, pg. 4, ¶39 lines 1-7, the circuit block diagram of an access terminal “250”], wherein the first DCI includes a time resource field indicating a time resource from a subset determined by a radio resource control (RRC) signaling [see pg. 4, ¶49 lines 15-18, the size of the DCI message is determined based on the requirements of the new uplink operation similar to the size of DCI formats “0” and “1A” in Rel-8 of the LTE standard, which are decodable by a legacy user equipment].

Regarding Claim 4,
	Montojo discloses the integrated circuit according to claim 1 [see fig. 2, pg. 4, ¶39 lines 1-7, the circuit block diagram of an access terminal “250”], wherein the second communication apparatus is a base station [see pg. 3, ¶29 lines 3-8, A base station utilized for communicating with wireless terminal(s) and also be referred to as an access point, a Node B, an eNodeB (eNB) or some other terminology].

Regarding Claims 5 and 9,
	Montojo discloses a first communication apparatus [see fig. 2, pg. 4, ¶39 lines 1-7, a user equipment (UE) “116”], comprising: 
	a receiver [see fig. 2, pg. 4, ¶44 lines 1-9, a respective receiver (RCVR) 254a through 254r], which, in operation [see fig. 6, pg. 5, ¶65 lines 1-4, during an operation “600”], receives from a second communication apparatus a first downlink control information (DCI) [see fig. 6: Step “602”, pg. 4, ¶51 lines 1-2; pg. 6, ¶66 lines 1-4, receives a downlink control information (DCI) message from a serving access point (AP) “320”]; and 
	a transmitter [see fig. 2, pg. 4, ¶42 lines 1-5, transmitters (TMTR) “222a” through “222t”], which, in operation [see fig. 6, pg. 5, ¶65 lines 1-4, during an operation “600”], transmits or terminates semi-persistently scheduled data to a third communication apparatus based on the first DCI [see fig. 6: Step(s) “604” / “606”, pg. 6, ¶66 lines 16-17, transmitting an uplink signal using the extracted information in the DCI message], wherein the first DCI includes an activation or release field used for activation or release of Semi Persistent Scheduling (SPS) in addition to all fields of a second DCI [see pg. 5, ¶55 lines 1-8; ¶57 lines 1-14, the DCI comprising: DCI formats “1A” and “1C” carried in the common search space and designated by special RNTIs such as system information (SI)-RNTI, paging (P)-RNTI, random access (RA)-RNTI, Semi-Persistent Scheduling (SPS), temporary RNTIs, etc.], the second DCI being used for a communication between the first communication apparatus and the third communication apparatus [see fig(s). 3 & 4, pg. 5, ¶55 lines 1-8; ¶57 lines 1-14, the DCI formats (i.e. “1A” and “1C”) are utilized in connection with communications system “300”, when communicating with legacy UEs “330” via operation of the DCI message generating component “326” of AP “320”], and wherein the first DCI is set to a same size as a third DCI by using padding bits [see pg. 5, ¶58 lines 1-12, for uplink transmissions, only one DCI format (e.g., format “0”) is supported in LTE Rel-8, which has the same size as DCI format “1A” via zero-padding], the third DCI being used for a communication between the first communication apparatus and the second communication apparatus [see pg. 5, ¶64 lines 1-8, the AP generates a DCI message using one of the first, second, third and fourth DCI formats, and transmits the DCI message for receiving an uplink signal transmitted in response to the DCI message].

Regarding Claims 6 and 10,
	Montojo discloses the first communication apparatus according to claim 5 [see fig. 2, pg. 4, ¶39 lines 1-7, the user equipment (UE) “116”], wherein a cyclic redundancy check (CRC) of the first DCI is scrambled with a SPS specific radio network temporary identity (RNTI) [see pg. 5, ¶55 lines 1-8; ¶57 lines 1-14, Uplink unicast traffic may be in the UE-specific search space and the common search space via UE-specific RNTIs such as C-RNTI, SPS C-RNTI, Temporary C-RNTIs, etc.].

Regarding Claims 7 and 11,
	Montojo discloses the first communication apparatus according to claim 5 [see fig. 2, pg. 4, ¶39 lines 1-7, the user equipment (UE) “116”], wherein the first DCI includes a time resource field indicating a time resource from a subset determined by a radio resource control (RRC) signaling [see pg. 4, ¶49 lines 15-18, the size of the DCI message is determined based on the requirements of the new uplink operation similar to the size of DCI formats “0” and “1A” in Rel-8 of the LTE standard, which are decodable by a legacy user equipment].

Regarding Claim 8 and 12,
	Montojo discloses the first communication apparatus according to claim 5 [see fig. 2, pg. 4, ¶39 lines 1-7, the user equipment (UE) “116”], wherein the second communication apparatus is a base station [see pg. 3, ¶29 lines 3-8, A base station utilized for communicating with wireless terminal(s) and also be referred to as an access point, a Node B, an eNodeB (eNB) or some other terminology].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Document No.: Chen et al. (US 11,337,202 B2); 
see fig. 7, col. 12, lines 26-50.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469